Citation Nr: 1233503	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to an increased rating for degenerative joint disease (DJD) of the lumbar spine, rated 20 percent disabling prior to October 13, 2011 and 40 percent disabling thereafter.

6.  Entitlement to an increased rating for DJD of the left knee, rated 10 percent disabling prior to April 15, 2011 and thereafter 30 percent for limitation of flexion and 20 percent for limitation of extension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to October 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a November 2010 hearing.

Review of Virtual VA reveals no pertinent documents.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disorder was more likely than not caused by or made worse by the service connected left knee disorder.

2.  The Veteran was not shown to have a right foot disorder that was related to his military service or to a service connected disability.

3.  The Veteran was not shown to have migraine headaches that are related to his military service.

4.  Prior to May 12, 2011, the Veteran's DJD of the lumbar spine was not shown to be productive of 30 degrees of less of forward flexion or any type of ankylosis.  From May 12, 2011 and thereafter the Veteran had less than 30 degrees of forward flexion.  Unfavorable ankylosis of the thoracolumbar spine has not been shown.

5.  Prior to April 15, 2010, the Veteran was not shown to have flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or moderate recurrent subluxation or lateral instability.

6.  Beginning April 15, 2010 the Veteran was not shown to have any objectively measurable recurrent subluxation or lateral instability, was not shown to have extension limited to 20 degrees or more, and was not shown to have an exceptional disability picture that renders the schedular rating inadequate.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, a right knee disorder is secondary to the service connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  A right foot disorder was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Beginning May 12, 2011, the criteria for a 40 percent rating, but no more, for DJD of the lumbar spine were met.  Prior to that, the criteria for a rating in excess of 20 percent for DJD of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

5.  Prior to April 15, 2011, the criteria for a rating in excess of 10 percent for DJD of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

6.  Beginning April 15, 2011, the criteria for a rating in excess of 30 percent for limitation of flexion and 20 percent for limitation of extension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2007, prior to the rating decision which is appealed herein, which explained how VA could assist him with obtaining evidence in support of his claims.  The January 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and to receive a higher rating for a disability that is already service connected.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  He was sent another letter with this information in January 2008, also prior to the rating decision at issue.  

In addition to its duties to provide various notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the November 2010 hearing.  The Veteran was afforded appropriate VA examinations with respect to his claims.

For these reasons, the Board concludes that VA satisfied its obligations under the VCAA in this case. 

  Service connection

The Veteran contends that he has a right knee disorder, right foot disorder, and migraine headaches as a result of his military service or a service connected disability, including a left knee disability.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A.  Right knee

Other than a September 1990 complaint of bilateral knee pain, the Veteran's service treatment records are negative for diagnoses or treatments related to the right knee.  

Post-service treatment records do not show complaints or treatments pertaining to the right knee.  

At his hearing in November 2010, the Veteran testified that he believed that he had developed a right knee condition as a result of his low back disability or having to compensate for his left foot, which is service connected for a callus.  The Veteran is also service connected for a left knee disability.  

The Veteran's right knee was examined in October 2011.  The examiner diagnosed right knee strain.  She opined that while the low back and left foot disabilities less likely than not impacted the right knee pain, the left knee condition could cause strain in the right knee and it is more likely than not that it has.

Since the examiner indicated that it was more likely than not that the Veteran's right knee problems were caused or aggravated by his left knee disability, resolving reasonable doubt in his favor, the criteria for service connection for a right knee disorder on a secondary basis were met. 

B.  Right foot

Other than a May 1979 complaint of bilateral foot pain, diagnosed as bruised heels, the Veteran's service treatment records are negative for diagnoses or treatments related to the right foot.  

A March 2008 VA examination found no problems with the right foot except for pes planus without pain.  No right foot problem was expressed by the Veteran.

VA and private treatment records do not show complaints or treatment referable to the right foot.  

At his November 2010 hearing, the Veteran testified that he thought he had developed a right foot condition as a result of compensating for his left foot, which is service connected for a callus, or his low back disability.  He was never diagnosed with a right foot condition.  He is service connected for a right ankle disability. 

The Veteran's feet were reexamined in April 2011.  At that time, the Veteran reported pain, swelling, and stiffness of the right foot.  The pain and swelling was located on the lateral side of the foot.  The Veteran was not diagnosed with any right foot abnormalities.  X-rays showed a plantar heel spur.  The examiner noted that the Veteran's complaints seemed to refer more to the ankle.  The history and exam were not consistent for an aggravation of the foot pain due to a low back injury or left foot disorder.

The evidence does not show that it is at least as likely as not that the Veteran has a right foot disorder that is related to his service or a service connected disability.  There were not chronic complaints of a right foot problem in service or since service.  The only abnormality of the right foot found by either of two VA examinations was asymptomatic flat foot, and this was not even diagnosed at the second examination.  There is no competent evidence that any right foot disorder is related to any of the Veteran's service connected disabilities, including his left foot disability and his low back disability.  While the Veteran may believe that such a relationship exists, he lacks the specialized expertise that is necessary in order to associate a current right foot problem, if it exists, with a left foot or back disability.  

Service connection for a right foot disorder is denied.  

C.  Migraine headaches

Service treatment shows complaints of strong headaches in April 1982 in conjunction with congestion and vomiting.  The Veteran also hurt his head in a motor vehicle accident in July 1986.  Other than that, there are no complaints about headaches in the service treatment records.  

At his November 2010 hearing the Veteran testified that he had three migraines in his lifetime.  In 1990 he reported he went to the emergency room while he was stationed in Alaska and he was told he had a migraine and placed in a dark room until he got a shot.  The two other times he had migraines in Alaska he also was given a shot.  He never had a migraine after service, although he sometimes had "normal" headaches.  

The Veteran was afforded a VA neurologic examination in June 2011.  At that time, the Veteran reported that he had two or three severe headaches while he was stationed in Alaska between 1989 and 1991.  He went to the emergency room on these occasions and was treated with injections and released.  He reported that since that time he has not had anything more than "light headaches."  He also reported a mild frontal headache that he self medicated for with onset in service that continued to the present.  This headache is pressing in quality, with slight nausea at times but no vomiting or other neurological symptoms.  These headaches occur once every two to three weeks.  He has sinus drainage most of the time.  His headaches are typically during the week and are not prostrating.  The Veteran was in a motor vehicle accident in February 1986 in which he hit his head on the ceiling of the car but did not lose consciousness or have a concussion.  He also had a headache documented in April 1982 as the result of an upper respiratory infection.

After examining the Veteran, the examiner concluded that it was less likely than not that the Veteran had migraine headaches and that the headaches that he currently describes are more likely mixed in type.  There is no relationship to any trauma.  It would be unlikely in migraine to have a lifetime history of only two or three migraines.  Records from his emergency room treatment for the two or three headaches are not in the service medical records and in any case there have been no headaches of that type since then.  There is no evidence for his being treated for frequent and severe headaches in service and on his May 1999 Report of Medical History, he checked "no" for frequent and severe headaches. 

The evidence does not show that it is at least as likely as not that the Veteran has migraine headaches as a result of his military service.  While the Veteran reported that he was diagnosed with migraines in service, he has no current diagnosis of migraine headaches and the two or three headaches in service appear to have been isolated events with no recurrences after service.  While the Veteran reported intermittent mild headaches since service, these were diagnosed by the VA examiner as mixed type headaches and the Veteran was not diagnosed with a chronic headache disorder.

Service connection for migraine headaches is denied.


 Increased Rating

The Veteran contends that his low back and left knee disabilities are more severe than are contemplated by the currently assigned ratings for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
A.  Low back

The Veteran's DJD of the lumbar spine is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, diagnostic code 5242.  A 20 percent rating is applied for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion not more than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating applies for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine..  A 50 percent rating applies for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating applies for unfavorable ankylosis of the entire spine.

There are alternative criteria for rating intervertebral disc syndrome according to incapacitating episodes, but in this case there is no evidence of any incapacitating episodes so those criteria are not applicable. 

The Veteran's spine was examined by VA in March 2008.  At that time the Veteran reported a constant moderate pain at the L4-5 level that radiated to the left buttocks intermittently and the left hip.  He was given a back brace a year previously but it did not seem to help.  The Veteran reported decreased motion, stiffness, and pain.  He denied fatigue, weakness, and spasms.  He denied flare ups.  There were no incapacitating episodes of intervertebral disc syndrome.  There were no limitations to walking.  Gait was normal.  Inspection of the spine did not reveal any spasm, tenderness, or guarding.  There was no ankylosis.  Motor and sensory examinations were normal.  Straight leg raise was negative.  Range of motion was flexion to 45 degrees with pain at 45 degrees, extension 0 to 10 degrees with pain beginning at 5 degrees, lateral bending 0 to 25 degrees on the right and 0 to 22 degrees on the left without pain, rotation to the left and right 0 to 15 degrees without pain.  With repetition of all the lumbar motions, there was no loss of motion secondary to pain, weakness, or lack of endurance.  An MRI of the spine was interpreted as showing mild multilevel spondylotic disease with no focal disc protrusion or disc extrusion.  

At his November 2010 hearing, the Veteran testified that his back was his worst condition.  It was very painful.  He cannot sleep on his back, he has to instead sleep on his side.  His back feels the worst in the morning.  He takes medication for pain and inflammation.  He bought an adjustable bed but that did not provide relief.  He cannot stand for long periods of time.  Whether changes are uncomfortable.  His back pain is unpredictable in nature and radiates to the top of the buttocks at times.  He needs to stop to stretch if he has to drive long distances.  It is difficult getting dressed in the morning.  His back loosens up as the day progresses but is very tight and painful in the morning.  

The Veteran's spine was reexamined on May 12, 2011.  At that time the Veteran reported that he had severe flare ups of back pain each morning for 10 to 15 minutes.  This was alleviated by ice packs and Tylenol.  He reported decreased range of motion until the pain dissipates.  The Veteran felt that his low back disability was causing some leg weakness.  There was fatigue, decreased motion, stiffness, weakness, spasm, and a constant achy throbbing pain at the bilateral lower back that radiated down the right leg.  

Upon inspection of the spine, posture, and head position were normal.  Gait was essentially normal except slow and the Veteran appeared to be in pain.  There was spasm of the back, guarding, tenderness, weakness, and pain with motion.  There was no atrophy.  The muscle spasm, localized tenderness, or guarding was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Flexion of the spine was 0 to 15 degrees and extension was 0 to 12 degrees.  Left lateral flexion was 0 to 15 degrees and right lateral flexion was 0 to14 degrees.  Left lateral rotation was 0 to 22 degrees and right lateral rotation was 1 to 18 degrees.  After repetitive use, ranges of all motions except forward flexion were decreased. 

The evidence shows that the Veteran met the criteria for a 40 percent rating for his DJD of the lumbar spine effective May 12, 2011, the date when a VA examination recorded forward flexion of 15 degrees.  While the RO assigned an effective date in October 2011, it appears that they erroneously used the date of an examination of the Veteran's knees which occurred months after the back examination.  Prior to May 12, 2011, there was no evidence of forward flexion limited to 30 degrees or less or of any type of ankylosis.  There is also no evidence that the Veteran met the criteria for a rating in excess of 40 percent at any time.  No unfavorable ankylosis was shown.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's painful limited motion of the thoracolumbar spine is contemplated by the rating schedule.  

B.  Left knee

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262, but some of those diagnostic codes refer to conditions not applicable to this case such as ankylosis or impairment of the tibia and fibula. 

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's DJD may also be rated pursuant Diagnostic Code 5003.  Arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint or group of minor joints.  In the absence of limitation of range of motion, a 10 percent evaluation is assigned for x-ray evidence of the involvement or 2 more major joints or 2 or more minor joint groups, and a 20 percent evaluation is assigned where such x-ray findings are accompanied by occasional incapacitating exacerbations.  A 10 percent rating can also be assigned where there is limitation of motion that is noncompensable under the schedular criteria.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

In his December 2006 claim, the Veteran reported that he had a six inch scar on his left knee and chronic pain, stiffness, and swelling of the knee.  He has limited motion of his left knee.  The appearance of his left knee caused him to feel embarrassed at times.

The Veteran's left knee was examined by VA in March 2008.  At that time, the Veteran reported left knee pain that got worse after starting physical therapy.  The pain was constant but worse with movement.  There were no flare ups.  No assistive aids were needed for walking.  There were no functional limitations on standing and walking.  Gait was normal with no indication of abnormal weight bearing.  The Veteran had 0 to 130 degrees of flexion with pain at 130 degrees.  Extension was to 0 degrees without pain.  There were no additional limitations with repeated motion.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, tendon or bursa problem, or other knee abnormality.  An MRI of the left knee showed a large erosion involving the medial tibial plateau and there could be an intra-articular loose body, and small joint effusion.  

VA treatment records show complaints of left knee pain.

At his November 2010 hearing, the Veteran testified that he has to wear a knee brace all of the time.  He can't go to a movie theater or anywhere else with stadium seating because of his knee pain; he has to stretch out his leg.  He feels that his knee "pops" and he does not trust it.  His knee always feels tight and it gets tighter if he walks longer.  It swells.  The knee has not locked.  Movement is slower than on the right side.

The Veteran's right knee was reexamined in October 2011.  At that time, the Veteran reported that his left knee was getting more painful and losing range of motion.  He cannot sit with his left knee flexed for more than a few minutes without having to manually move the knee.  Pain and swelling are constant.  He reported that he could not stand more than five minutes or walk longer than one quarter mile.  The Veteran reported flare ups of left knee pain two to three times per week.  Flares are caused by walking and relieved by ice.

The Veteran had 70 degrees of forward flexion of the left knee with pain beginning at 15 degrees.  Five degrees of flexion were lost after repetition.  Extension was to 15 degrees with no change after repetition.  The Veteran experienced less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight bearing.  He had mild inferior patellar tenderness. Strength was slightly decreased on the right.  The knee was stable.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran had a scar but it was not painful or unstable and was not greater than 39 square centimeters (6 square inches) in size.

The evidence does not show that the Veteran met the criteria for a rating in excess of 10 percent for his left knee disability prior to April 15, 2011.  At that time, he did not have a compensable level of loss of motion of the knee and the knee was stable.  There was no evidence of recurrent dislocation or subluxation.

The evidence also does not show that the Veteran met the criteria for a rating in excess of 30 percent for limited flexion of the knee or 20 percent for limited extension of the knee after that time.  30 percent is the maximum rating for limitation of flexion of the knee and contemplates motion limited to 15 degrees or less, while the Veteran actually had far greater range of motion at 70 degrees and 65 degrees after repetition at his last examination.  The RO has assigned a 30 percent rating for flexion impairment.  The Veteran had 15 degrees of extension upon examination; a higher rating of 30 percent for limitation of extension requires extension limited to 20 degrees or greater.  A separate rating for instability is not applicable because there was no objective evidence of instability; stability testing showed a stable knee at examination although the Veteran testified that he did not trust his knee.  

Also, it is noted that the Veteran's claim seemed to indicate he wanted a separate compensable rating for his left knee scar.  However, inspection of the scar showed that it was not painful or unstable or more than six square inches in size, and as such it did not meet the criteria for a compensable rating for a scar other than on the head, face, or neck.

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  Notably, the Veteran was already awarded a higher rating than was warranted by the schedular criteria.  As such, his symptoms are clearly contemplated thereby. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims which were denied herein. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right knee disorder is granted.

Service connection for a right foot disorder is denied.

Service connection for migraines is denied.

A rating in excess of 20 percent for DJD of the lumbar spine before May 12, 2011 is denied.

A rating of 40 percent, but no more, for DJD of the lumbar spine for the period from May 12, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for DJD of the left knee before April 15, 2011 is denied.

A rating in excess of 30 percent for limitation of flexion and 20 percent for limitation of extension for DJD of the left knee beginning April 15, 2011 is denied.  
REMAND

The Veteran contends that he developed a left ankle disorder as a result of one or more of his numerous service connected orthopedic disabilities.  At an October 2011 examination, a VA examiner diagnosed left ankle strain.  The examiner opined that it was less likely than not that the left ankle strain was due to the Veteran's low back or left foot disability.  However, she opined that it could be the result of the service connected left knee disability.  She did not indicate, though, whether it was at least as likely as not that the left ankle strain was caused or aggravated by the left knee disability.  Thus, the opinion is not adequate for entering a decision on this matter.  This must be clarified upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who conducted the October 2011 VA examination of the Veteran's ankles, or, if she is not available, a similarly situated examiner, and request an addendum opinion addressing whether it is at least as likely as not (at least 50 percent likely) that the Veteran's left ankle strain is caused or aggravated by his left knee disability.  The examiner should provide a complete rationale for her conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, she should explain why this is the case. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


